         Case: 1:19-cv-01024 Doc #: 1-3 Filed: 05/07/19 1 of 2. PageID #: 15



                           IN THE COURT OF COMMON PLEAS
                               CUYAHOGA COUNTY, OHIO


JAMES E. SHELTON,                                 )   CASE NO. CV-19-914241
                                                  )
                       Plaintiff,                 )   JUDGE NANCY MARGARET RUSSO
                                                  )
       vs.                                        )
                                                  )   NOTICE OF FILING NOTICE OF
QUAKE ENERGY LLC,                                 )   REMOVAL
                                                  )
                       Defendant.                 )
                                                  )

       Please take notice that on May 7, 2019, Defendant Energy 95, LLC d/b/a Quake Energy

LLC filed a Notice of Removal of the above-captioned action in the United States District Court

for the Northern District of Ohio, Eastern Division. A true and accurate copy of the Notice of

Removal is attached to this Notice as Exhibit 1 (without attached exhibits) and is served and filed

herewith.

       Please take further notice that, pursuant to 28 U.S.C. § 1446(d), the filing of the Notice of

Removal in the United States District Court for the Northern District of Ohio, Eastern Division,

effects the removal of this action, and this Court may not proceed further in this case.

                                              Respectfully submitted,

                                              s/ David M. Krueger
                                              DAVID M. KRUEGER (0085072)
                                              NORA K. COOK (0086399)
                                              BENESCH FRIEDLANDER
                                              COPLAN & ARONOFF LLP
                                              200 Public Square, Suite 2300
                                              Cleveland, Ohio 44114-2378
                                              Telephone: (216) 363-4500
                                              Facsimile: (216) 363-4588
                                              E-mail:      dkrueger@beneschlaw.com
                                                           ncook@beneschlaw.com
                                              Attorneys for Defendant Energy 95, LLC d/b/a
                                              Quake Energy LLC



                                                                                 EXHIBIT 3
          Case: 1:19-cv-01024 Doc #: 1-3 Filed: 05/07/19 2 of 2. PageID #: 16



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 7, 2019, I served a true and correct copy of the Notice of Filing

Notice of Removal upon the following by depositing the same in the United States Mail, first class

postage prepaid:

        Bryan Anthony Reo
        Reo Law LLC
        P.O. Box 5100
        Mentor, OH 44061
        Reo@ReoLaw.org


                                                       /s/ David M. Krueger
                                                      David M. Krueger
                                                      Attorney for Defendant
12298493 v1
